Citation Nr: 1644662	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-46 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right foot/ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from February 1978 to February 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In December 2013 and December 2015, the case was remanded for additional development. 

Additional treatment records and examination reports were associated with the claims file since the most recent Supplemental Statement of the Case was issued in March 2016.  However, as the records are either not relevant or are duplicates of those in the record in March 2016, the case does not need to be returned to the Agency of Original Jurisdiction (AOJ) for its initial review of the evidence added to the record.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  During service the Veteran was seen for a right ankle inversion injury (with possible fracture of the head of the talus) which was acute and has resolved without residual pathology; a chronic right foot disability was not manifested in service.

2.  The Veteran is not shown to have current residuals of a right foot/ankle injury in service; his current foot pathology consists of arthritis related to the aging process and pain related to neurological manifestations of diabetes.  


CONCLUSION OF LAW

Service connection for residuals of a right foot/ankle injury is not warranted.  
38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the instant claim, VA's obligation was met by a letter issued in March 2016.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs) are associated with the record, and his pertinent post-service records have been secured.  He was afforded an adequate VA examination in connection with his claim in February 2016 (after the Board deemed an August 2008 VA examination to be inadequate and remanded the case for another examination and medical opinion).  

Furthermore, under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a Travel Board hearing before the undersigned in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2011 Travel Board hearing, the undersigned indicated that the hearing would focus on the issues of service connection for residuals of a right foot/ankle injury.  The undersigned explained what elements necessary to substantiate the claim were lacking.  The Veteran was assisted at the hearing by his accredited representative, and the representative and the undersigned asked questions to elicit testimony regarding the nature and etiology of the claimed disability.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. 
§  3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. §  3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records (STRs) show an evaluation in March 1979, following a right ankle inversion injury.  X-rays were interpreted as showing a possible fracture of the head of the talus.  On orthopedic evaluation, the diagnosis was slight sprain of the right mid foot.  In July 1979 the Veteran was seen with a complaint of a right ankle injury; a bruise of the right lateral foot was noted on physical examination.  The impression was right ankle sprain.  No right foot abnormalities were noted on post-service September 1984 periodic examination conducted in connection with the Veteran's Air Force Reserve service. 

On August 2008 VA examination, the Veteran complained of right anterior foot pain and swelling.  Physical examination revealed no objective evidence of right foot impairment, painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing or muscle atrophy.  X-rays revealed no radiological evidence of acute fracture dislocation, or bony joint/soft tissue abnormalities.  The examiner provided a diagnosis of residuals of right foot contusion and opined that it was at least as likely as not the diagnosis was caused by or a result of right foot contusion [in service], explaining that the Veteran had "a [right] foot contusion in 1979 [i.e., during service] according to his chart."  

In an opening statement at the October 2011 Travel Board hearing, the Veteran's representative explained that the Veteran self-treats his claimed right foot disability rather than seeking medical attention because he was unemployed/did not have medical insurance.  The Veteran testified that such self-treatment consists of soaking his feet, over the counter medication, and wearing different shoes depending on the extent of swelling.  He indicated that on medical appointments his foot has not been as swollen as it usually was.  When asked by his representative whether he has been treating foot problem since getting out of the Air Force in 1982, he responded that he had been self-treating (and also asked doctors, who apparently saw him for other problems, what to do).  He related that VA doctors told him to keep taking pain medication and soaking the foot.  The undersigned acknowledged that the Veteran had sustained an injury in service, but observed that the claim had been denied based on a finding that current disability related to such injury was not shown.  The Veteran was advised to submit evidence showing he currently had a right foot disability (that could be related to the injury in service).  

On February 2016 VA examination, a history of talus fracture and right ankle sprain in service was noted.  The Veteran reported pain with weather changes, occasionally on uneven ground, and on walking.  Physical examination revealed evidence of pain with weight bearing and some localized tenderness and pain in the [ankle] joint and surrounding soft tissue.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that while the Veteran reported a history of nondisplaced talus fracture and ankle sprain, the symptoms he now described were of a type associated with age-related ankle arthritic changes.  In addition, the Veteran also had diabetic peripheral neuropathy which the examiner stated could be causing some of the pain.  The examiner opined that the Veteran's original complaints in service likely fully healed and that his current ankle disability was associated with aging-related arthritis.

It is not in dispute that the Veteran has a current diagnosis of ankle arthritis with associated pain.  The August 2008 VA examiner diagnosed residuals of a right foot contusion, but did not identify any current pathology, symptoms, or impairment supporting that diagnosis, and thus did not actually identify a current residual "disability" from the injury in service.  Thus, the examination report was deemed inadequate for rating purposes leading ultimately to the February 2016 VA examination described above.  

While the Veteran's STRs show that he sustained a right ankle inversion injury and a subsequent right ankle sprain in service, both in 1979, they do not show later  complaints, findings, diagnosis, or treatment for right foot/ankle disability.  Thus, they do not show or suggest that the injuries in service resulted in other than an acute or temporary condition.  Based on the STRs, a chronic right foot/ankle disability is not shown to have had onset in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not warranted.   
Postservice treatment records show that ankle arthritis was not manifested or diagnosed until decades following service discharge, well beyond the one-year presumptive period (stipulated in 3.307(a)(3)), and service connection for ankle arthritis a chronic disease presumptive basis (under 38 U.S.C.A. §§  1112, 1137; 38 C.F.R. § 3.309(a)) is not warranted. 

Moreover, there is not continuity of symptomatology after service to support service connection for arthritis under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms of a chronic right foot/ankle disability including arthritis, such as pain and swelling, even though continuous symptoms were not recorded in service.  The STRs, however, lack the documentation of the combination of manifestations sufficient to identify a chronic foot/ankle disability including arthritis and sufficient observation to establish chronicity during service.  As was earlier noted, the Veteran sustained a right ankle/foot injury on two separate occasions in 1979, but there is no evidence that he continued to be seen for foot/ankle problems during the duration of his active duty which extended to February 1982.  

Further, there is no contemporaneous documentation of foot/ankle complaints, treatment, or diagnosis for many years after service discharge.  Although medical evidence is generally necessary to establish a nexus of current disability to service, lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, the Veteran has testified that he has been self-treating an ankle/foot problem (foot pain, swelling and weakness ) ever since his 1982 discharge (because he did not have access to medical care).  The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology.  There is no contemporaneous medical record showing that after service the Veteran had sought medical treatment for a right foot/ankle problem, and he has explained that is so because he lacked resources to seek such care.  Significantly, however, when he had opportunity to report [his now alleged continuous] foot/ankle symptoms, such as on September 1984 (approximately 2 1/2 years following discharge from active duty) Air Force Reserve periodic examination, such symptoms were not mentioned.  Reasonably, if he had ongoing foot problems at the time they would have been reported.  This contemporaneous record contradicts, rather than supports, the Veteran's current assertions that he had continuous right foot/ankle symptoms since his documented injuries in service.  His current statements of ongoing foot symptoms since service, made in conjunction with his claim for VA disability, are inconsistent with evidence contemporaneous with service and the early postservice years.  

The Veteran is competent to report observable symptoms such as foot pain and swelling.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that the Veteran may be claiming continuous right foot/ankle symptomatology during and since active service, he is not credible.  For the reasons just explained, namely, inconsistent history and complaints, apparent conflict with other evidence in the record, and the self-interest associated with statements made in connection with a claim for benefits, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see also Buchanan, 451 F.3d at 1336 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  The Board finds that the reported history of continuing symptomatology since service, while competent, is not credible. 

For the foregoing reasons continuity of symptomatology is not established, either by the clinical record or by the statements of the Veteran, and the preponderance of the evidence is against the claim of service connection for residuals of a right foot/ankle injury based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board next turns to whether service connection for residuals of a right foot/ankle injury to include arthritis may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), it is shown to be related to service.  The Board finds that the preponderance of the evidence is against there being a link between the current foot/ankle disability (arthritis) and an injury, disease, or event in service.  There is no competent medical evidence in the record that relates the Veteran's current right foot/ankle arthritis directly to his service.  As was earlier noted, the August 2008 VA examiner provided a supportive opinion, but it was deemed inadequate for rating purposes in part because the examiner failed to identify current disability residual from the foot injury in service.  An adequate February 2016 VA examination (with medical opinion) produced an opinion (with rationale included) that was against the Veteran's claim.  There is no other competent medical evidence of record that addresses the nexus question presented.  

In short, there is no competent evidence that the Veteran has current pathology residual related to injury in service; instead his current pathology and symptoms have been attributed to postservice intervening (and nonservice-related) etiological factors, to include the aging process (for arthritis) and diabetic neuropathy.  

As for the Veteran's own statements attributing his current right foot/ankle disability to injury in service, he is competent to report his observations of the symptoms in question.  However, whether or not current symptoms and pathology are residuals of an injury is (in the absence of evidence of continuity of complaints) a medical question beyond the scope of lay observation/common knowledge, and requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Veteran lacks medical expertise, and does not cite to supporting (and adequate) medical opinion.  Accordingly, his lay opinion has no probative value in this matter.  The only competent (and adequate) medical evidence in the record specifically addressing whether or not the Veteran has current foot/ankle disability that is residual from injury in service is in the report of the February 2016 VA examination, which is against his claim.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit-of-the-doubt standard of proof does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right foot/ankle injury is denied.  


                 ______________________________________________
 				      George R. Senyk
           Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


